Citation Nr: 1422685	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for carpal tunnel syndrome.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression, to include as secondary to the Veteran's physical conditions, to include a lumbar spine disorder and carpal tunnel syndrome.  

5.  Entitlement to service connection for a skin disorder, to include lichen planus.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at Law

ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1993 and from May 1995 to August 1995.  He subsequently had multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007, July 2008, and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In his March 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  As such, in April 2012, he was informed that his requested hearing had been scheduled for June 2012.  The Veteran's representative submitted a letter in June 2012 indicating the Veteran's desire to cancel his scheduled hearing.  The Veteran was subsequently scheduled for a Board video-conference hearing before a Veterans Law Judge in March 2014.  However, in a March 2014 communication, the Veteran's representative requested such hearing be canceled.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2013).   

The Veteran has expressly filed a claim of service connection for PTSD, which he amended to include any acquired psychiatric disorder, including PTSD, anxiety, and depression.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  

With respect to the issues of entitlement to service connection for carpal tunnel syndrome and a lumbar spine disorder, the Board finds that these arise out of a claim received by the RO in May 2006.  The RO issued a rating decision in July 2007, and the Veteran filed a timely notice of disagreement in November 2007.  In August 2008, the RO issued a statement of the case.  The Veteran submitted a statement in September 2008, requesting an extension of time to perfect his appeal by filing a VA Form 9.  In May 2009, the Veteran engaged the services of an attorney to represent him.  The Veteran's representative submitted a notice of disagreement addressing the Veteran's claims of service connection for carpal tunnel syndrome and lumbar spine disorder.  Two weeks later, the RO responded to the Veteran's request for a time extension and granted him sixty days to submit a VA Form 9, which would have allowed him until July 2009 to respond.  However, this letter granting the time extension was provided to the wrong representative.  

In a letter received in March 2010, the Veteran's representative explained that the wrong attorney received the May 2009 letter granting an extension of time to submit a VA Form 9.  The representative enclosed a VA Form 9 and requested that it be considered timely appealed.  In a letter dated June 2012, the Veteran's new representative noted that the Veteran had informed his office that the August 2008 statement of the case was actually a rating decision, which is why a notice of disagreement related to the claims therein was submitted in May 2009, instead of a VA Form 9, which was required to perfect the appeal of these issues.  In the meantime, the RO certified the issues of service connection for carpal tunnel syndrome and a lumbar spine disorder to the Board in April 2012.  

Given the totality of the circumstances explained above, the Board finds that construing his substantive appeal on these two issues as untimely would unduly prejudice the Veteran.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a substantive appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that when the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, the substantive appeal was received by the RO in March 2010, over a year after the issuance of the August 2008 statement of the case.  However, the RO granted an extension for the Veteran to file the substantive appeal.  This extension was not submitted to the correct representative.  Furthermore, the Veteran's representative submitted an argument, albeit not in the form of a substantive appeal, in May 2009, within the time extension granted by the RO, indicating the Veteran's intent to appeal.  Furthermore, the RO certified the appeal to the Board, thereby taking action to indicate that filing of a timely substantive appeal had been waived.  Therefore, the Board finds that the requirement of filing a timely substantive appeal is waived, such that it has jurisdiction of the claim.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that all documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for carpal tunnel syndrome, an acquired psychiatric disorder, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a bilateral hearing loss disability for VA purposes.

2.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the present case, the RO sent letters to the Veteran dated August 2006 and June 2009, prior to the initial RO decisions issued on these claims in July 2007 and August 2009, respectively.  These letters provided information as to what evidence was required to substantiate his service connection claims and of the division of responsibilities between VA and the claimant in developing these claims.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish disability ratings and effective dates in accordance with Dingess/Hartman, supra.  Accordingly, VA has satisfied its duty to notify.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran's attorney submitted letters in October 2012 and February 2014 identifying VA treatment records from November 2009 to October 2012 and from April 2013 to June 2013 that should be added to the record.  However, upon review of the evidence of record, the Board finds that the Veteran's attorney was referring to VA examinations that had previously been associated with the record.  As such, the Veteran and his representative have not identified any additional, outstanding records necessary for the adjudication of the claims that have not been requested or obtained.   Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Veteran was also afforded VA examinations in September 2006, April 2013, and June 2013 in conjunction with his back disability claim and in November 2009 for his hearing loss claim.  Neither the Veteran nor his representative has alleged that such related examinations were inadequate to adjudicate the Veteran's claims.  The Board finds that these examinations and their accompanying opinions are adequate to decide the issues on appeal, as they were predicated on an interview with the Veteran, a review of the record, including his service treatment records, and physical examinations with appropriate diagnostic testing.  The opinions proffered considered all pertinent evidence of record and provided a complete rationale, relying on and citing records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Moreover, the November 2009 VA examination failed to reveal bilateral hearing loss for VA purposes and the Veteran has not identified any evidence showing that he, in fact, has a current diagnosis of bilateral hearing loss.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Additionally, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system and arthritis, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1137; 38 C.F.R. § 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 13331 (Fed. Cir. 2013).  Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The Veteran contends that he suffered hearing loss while in service due to exposure to acoustic trauma caused by exposure to gun fire.  The Veteran notes that his hearing worsened since service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In the present case, the Veteran underwent a VA examination of his hearing in November 2009.  He reported occasional difficulty hearing soft speech.  The examiner noted that, while the Veteran was exposed to small arms fire and machine gun fire, he used hearing protection devices in service.  Puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
10
15
10
15
10

Speech recognition scores were 100 percent bilaterally.  The examiner noted normal hearing bilaterally that did not meet the criteria for disability under VA regulations.  The examiner noted that hearing sensitivity at the time of military discharge was also within normal limits bilaterally with no threshold shift from enlistment to discharge shown.  

The Board finds that service connection for bilateral hearing loss cannot be established, as the Veteran does not have the current disability of bilateral hearing loss at any time before or since he filed his claim.  See McClain, supra; Romanowsky, supra.  The Board has considered the Veteran's allegations that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  The Veteran's bilateral pure tone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385.  

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of left ear hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes during the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted.   

For the foregoing reasons, service connection is not warranted for bilateral hearing loss.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Lumbar Spine Disorder

The Veteran contends that he currently has a lumbar spine disorder as a result of carrying heavy weight and excessive running in service.  He also reported a back injury as a result of playing basketball while in service.  

The service treatment records reflect that, in February 1990, the Veteran complained of left foot pain for the prior two days.  At such time, he denied trauma.  Such was normal on examination, with a specific finding that neurological and motor examinations were intact, except for an inability to distinguish sharp and dull on the lateral aspect of the foot.  A March 1990 record reflects continued complaints regarding pain in the left foot.  At such time, examination revealed that the left foot was neurovascularly intact.  It was also noted that the heels of the Veteran's shoes were worn out, more on the lateral aspect, due to the shifting of weight to that side.  The assessment was foot pain with a recommendation for arch support.  Service treatment records also document treatment in July 1990 for the Veteran's low back after he twisted it playing basketball two days prior.  He was noted to be wearing a back brace.  An examination revealed mild tenderness upon palpation and mild muscle spasm.  Full range of motion with slight pain on hyperextension was noted.  Assessment was mild low back muscle spasm.  

However, a June 1997 medical examination for the Veteran's continued Reserve service documented normal findings.  These findings were confirmed by the Veteran's August 1997 medical history in which he indicated no arthritis, back problems or treatment due to a back condition.  In a September 2000 Certificate of Physical Condition, the Veteran noted that he had no physical defects that might restrict his performance on active duty.  

An August 1998 MRI from Mercy Medical Center revealed L4-5 asymmetric disc bulge prolapsed to the right with small disc herniation extruded into right lateral recess at same level and L5-S1 desiccation and posterial bulging annulus.  

Private treatment records from Dr. Vaz dated January 2003 noted antalgic gait, a strained back, and a history of bulging disc.  Assessment included low back strain with radiculopathy.  In February 2003, the Veteran reported a back injury in 1998.  In March 2006, the Veteran presented with low back pain with bulging disc and pain with standing.  He was noted to have had chronic pain off and on since 1995.  Assessment included backache and muscle spasm.  In April 2006, an examination revealed paravertebral muscle spasm with left lumbosacral tenderness.  Straight leg raising was positive, and moderately reduced range of motion was also noted.  In May 2008, the Veteran presented with low back pain that radiated into his left buttock with crooked standing.  An examination revealed slow gait and that the Veteran was visibly crooked.  In June 2008, an examination revealed lumbar spine with muscle spasm and tenderness.  The Veteran reported right upper leg pain and numbness in November 2008.  Assessment was paresthesias.  In February 2009, the assessment was chronic backache.  

Private treatment records from Mercy Medical Center dated April 2006 noted the Veteran's back pain was aggravated by prolonged weightbearing and sitting.  The Veteran reported onset of pain over the past two months and that his initial injury occurred in 1995.  Impairments were noted in endurance, flexibility, mobility, and range of motion.  Diagnosis was lumbago.  

At a September 2006 VA examination, the Veteran reported low back pain with left lower extremity pain beginning in early 1998, while he was in service.  The Veteran reported that his low back pain had been off and on since that time, getting worse over the past year.  He noted that his back pain was aggravated by any prolonged sitting, standing, or staying in one position.  He reported a lumbar steroid injection in 1998 which provided no significant pain relief.  He noted using a back brace at times.  The examiner's impression was lumbar disc herniation at L4-5., left lumbar radiculopathy and lumbar degenerative disc disease at L4-5 and L5-S1.  

In an April 2008 statement, the Veteran reported he could not sit or stand for too long and that he had difficulty playing with his children due to back pain.  In a notice of disagreement dated May 2009, the Veteran contended that his back pain began when he was stationed at Camp Lejeune and that he first got treatment during his first temporary duty cruise.  He noted that excessive running during physical training increased his back pain.  

Private treatment records from Dr. Li dated in May 2011 revealed sharp back pain, worse with movement.  The Veteran reported that his back pain started thirteen years prior and was caused by carrying heavy objects and falling when he was in the Marine Corps.  An examination revealed antalgic gait.  Assessment included displacement of lumbar intervertebral disc.  Follow up records revealed the same findings.  

Dr. Li executed a disability benefits questionnaire in December 2012.  Dr. Li diagnosed lumbar disc herniation with lumbar radicular pain.  He noted the Veteran's pain got worse when he stood, sat, or lay down for a prolonged period of time and that the Veteran must frequently change position.  He noted limited range of motion and an abnormal gait.  Positive straight leg raise testing on the right was noted.  Dr. Li noted moderate numbness in bilateral lower extremities as well as involvement of the sciatic nerve on the right with moderate radiculopathy on the right.  He noted arthritis documented in imaging studies.  

A private medical opinion from Dr. Li was received in December 2012.  Dr. Li detailed the Veteran's treatment history, including treatment in service for low back pain and left foot pain.  He noted that lumbar disc disease can occur as a result of posttraumatic or work-related injuries.  He noted that, although the exact cause of a herniated disc is often unknown, twisting, turning, and traumatic events such as a fall or blow to the back can cause a herniated disc.  He further noted that a patient may not always be aware of having a herniated disc.  The location of symptoms was noted to be dependent on the location of the herniated disc, but could be in the buttocks, thigh, below the knee, and may involve the foot.  Dr. Li concluded that it was at least as likely as not that the Veteran's lumbar spine disorder was the direct result of the lumbar spine injury he sustained while in service and initially manifested as left foot pain in February 1990.  

A VA examination dated April 2013 diagnosed lumbar degenerative disc disease and lumbar spondylosis.  The examiner noted the Veteran's first severe back pain was in 1998 during active drilling in the Marine Reserves.  The Veteran reported pain all day, every day, with radiation down posterior right leg to foot.  He noted that he was unable to run, do sports, lie for more than seven hours, stand for more than fifteen minutes, sit more than 30 to 60 minutes and walk more than thirty minutes.  The examiner noted limited range of motion with bilateral lower lumbar paravertebral tenderness and mild right lower extremity radiculopathy.  The examiner reported an October 2008 MRI of the lumbar spine which revealed disc bulges and herniations at multiple levels.  The examiner concluded that the Veteran's 1998 MRI was the first to show degenerative disc disease and degenerative joint disease prior to his separation from military service, and therefore, his current degenerative disc disease and degenerative joint disease was a continuation and worsening of that which occurred during his military service.  

The same examiner provided a follow-up medical opinion related to the Veteran's low back condition in June 2013.  He noted that the Veteran was on ACDUTRA from June 1998 to July 1998.  He had an MRI of his back done in August 1998.  The examiner noted that the Veteran's medical records did not indicate why this MRI was needed at that time.  Despite the abnormal results of this MRI, the Veteran did not report any physical defects that would restrict his performance of active duty in May 1999 and September 2000.  The examiner explained that although disc herniations can be chronic or acute, the Veteran's abnormal MRI findings of August 1998 were likely chronic and developed over time.  He noted that there were no medical records indicating that the Veteran had back injury either in or out of service prior to the 1998 MRI.  Because there was no indication in the medical records as to why the August 1998 MRI was ordered, the examiner concluded that it was not possible to state definitely when the Veteran's pain and sciatica rose to the level to indicate the need for the MRI.  Furthermore, the Veteran self-reported being asymptomatic for at least two years prior to the MRI.  Due to this, the examiner concluded that it was not reasonable to attribute the Veteran's low back pain to his 1990 in-service injury.  The examiner opined that because the Veteran's time on active duty from 1995 to 2000 was only a fraction of each year, his lumbar problems are less likely than not the result of an injury which occurred in service, to include the injury in July 1990.  

Based on the foregoing evidence, the Board finds that the Veteran has a current lumbar spine disorder, as the April 2013 VA examination diagnosed lumbar degenerative disc disease and lumbar spondylosis.  Furthermore, an in-service injury was documented in the Veteran's service treatment records, specifically the July 1990 back strain.  Additionally, as the Veteran's report of carrying heavy weight and excessive running is consistent with his active duty and ACDTURA service, the Board finds that he performed such duties during his military service.   Therefore, the remaining inquiry is whether his current back disorder is related to his military service.  In this regard, there are conflicting medical opinions, as noted above.

The Board accords the June 2013 VA examiner's opinion significant probative value on the question of etiology, as it reflects an opinion based on a thorough review of the Veteran's medical records and provides a rationale which discusses the Veteran's assertions and pertinent medical history.  The examiner addressed the Veteran's periods of ACDUTRA as well as the normal findings reported by the Veteran after his alleged in-service incidents in determining that it was less likely than not that the Veteran's current back disability was related to an in-service injury or event.  Therefore, the June 2013 opinion considered all pertinent evidence of record and provided a complete rationale, relying on and citing records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the June 2013 VA examiner's opinion great probative weight.

In contrast, the Board finds the December 2012 private opinion from Dr. Li to be of little probative value because the private physician did not account for the Veteran's statements indicating no back problems throughout his service treatment records as well as the normal medical examinations while in service.  Specifically, Dr. Li did not address the significance of the June 1997 medical examination showing a normal clinical evaluation of the spine, the Veteran's August 1997 denial of arthritis, back problems or treatment due to a back condition, or the September 2000 Certificate of Physical Condition in which the Veteran reported that he had no physical defects that might restrict his performance on active duty.  

Furthermore, Dr. Li attributes the onset of the Veteran's current disability to a back injury that first manifested with complaints of left foot pain in February 1990.  However, the Veteran himself does not even report a back injury until July 1990.  Moreover, the Board acknowledges that, in February 1990, the Veteran's neurological and motor examinations were intact, except for an inability to distinguish sharp and dull on the lateral aspect of the foot.  However, a subsequent March 1990 record reflects that examination revealed that the left foot was neurovascularly intact.  Moreover, such record seems to suggest that the Veteran's left foot complaints were related to improper footwear as was noted that the heels of the Veteran's shoes were worn out, more on the lateral aspect, due to the shifting of weight to that side, and a recommendation was made for arch supports.   Therefore, based on the fact that Dr. Li's opinion was based on an incomplete and inaccurate factual history and did not consider all of the relevant evidence of record, the Board accords it little probative weight.  Id. 

The Board has also considered the Veteran's statements that his back disorder is related to his military service, to include an in-service injury and/or his military duties.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  As such, in the instant case, the Veteran is competent to report an in-service injury and describe the duties he performed.  Likewise, he is competent to report back symptoms that he experienced and when they began.  

However, the question of causation of a lumbar spine disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the musculoskeletal system, to specifically include the spine, and the impact that trauma and/or injury has on such system.  There is no indication that the Veteran possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion regarding the etiology of his lumbar spine disorder is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Additionally, to the extent that the Veteran has contended that he has experienced back symptomatology beginning in service that has continued to the present time, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the instant case, the Board finds the Veteran's statements regarding the onset of back pain and the continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Veteran has provided conflicting reports regarding when his back pain began.  Specifically, during the course of seeking compensation benefits from VA, he has variously attributed his current back pain to his in-service injury in 1990 and his ACDUTRA service in 1998.  However, he reported to a private treatment provider in April 2006 that the onset of pain began over the past two months and that his initial injury occurred in 1995.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

Furthermore, the Veteran's current statements indicating that his back pain began in 1990 or, alternatively, 1998 in connection with his military service are directly contradicted by his own contemporaneous self-reports.  Specifically, as noted previously,  the Veteran reported in August 1997 that he had no arthritis, back problems, or treatment due to a back condition.  Furthermore, in a September 2000 Certificate of Physical Condition, the Veteran indicated that he had no physical defects that might restrict his performance on active duty.  

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced back symptoms during and since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of when his back pain began and the continuity of such symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding the onset and continuity of back symptomatology to be not credible.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis.  While majority of the imagining and diagnostic tests performed during the pendency of the claim fail to reveal arthritis or degenerative joint disease, the Board notes that, in December 2012, Dr. Li noted arthritis documented in imaging studies.  As such, the Board has considered whether presumptive service connection for such is warranted.  However, there is no evidence that the Veteran manifested arthritis of the lumbar spine within one year of his discharge from active duty as the December 2012 report is the first indication of such disease.  In this regard, the Board parenthetically notes that the advantages of such evidentiary presumption do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See McManaway, supra.  Thus, the Veteran cannot be awarded presumptive service connection based on a chronic disease that manifested to a compensable degree within one year of his release from ACDUTRA or INACDUTRA.  Moreover, as discussed previously, the Veteran's reports of continuity of symptomatology of back complaints have been deemed not credible.  Thus, the presumption for service connection for a chronic diseases, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); Walker, supra.

Therefore, the Board finds that the Veteran's lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from active duty.  Consequently, service connection for such disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a lumbar spine disorder is denied.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Initially, as relevant to all claims being remanded, the Veteran should be given an opportunity to identify any additional, outstanding VA or non-VA treatment records referable to such disorders.  Thereafter, all identified records should be obtained for consideration in his appeal.  

A.  Carpal Tunnel Syndrome

The Veteran contends that he currently suffers from carpal tunnel syndrome as a result of his years of typing as an administrator in service.  The Veteran's service records documented his primary duty as an administrative clerk from August 1989 to November 1994, which included basic typing.  Furthermore, the Veteran's Form DD 214 lists his specialty in service as administrative clerk.  Private treatment records from Dr. Li first included carpal tunnel syndrome as a diagnosis in May 2011 and indicated the need for an EMG nerve study on the Veteran's left upper and lower extremities.  Subsequent records also included carpal tunnel syndrome.  The Board finds that remand of this claim is necessary to obtain the results of any EMG study done as per Dr. Li's recommendation.  Furthermore, the Veteran should be afforded a VA examination so as to determine the etiology of his carpal tunnel syndrome and whether it is related to his military service, specifically his work as an administrative clerk.  

B.  A Skin Disorder, to include Lichen Planus 

The Veteran contends that he started experiencing skin rashes while in service.  Service treatment records included a skin biopsy dated March 1993 confirming a diagnosis of lichen planus.  The Veteran reported at that time a rash on his stomach area for the past four to six months.  His June 1993 exit examination noted lichen planus with lesions on the Veteran's abdomen and arms.  The Veteran underwent a VA examination in June 2009.  The examiner noted that the Veteran had no lesions over the past twelve months and no signs of lichen planus at the time of the examination.  The examiner concluded that lichen planus was present in service but was resolved at the present time.  Thus, the Veteran was found to not have a current disability of lichen planus.  

The Board finds that this VA examination was inadequate because the examiner did not account for a private treatment record dated May 2009 from Dr. Vaz noting a pigmented lesion on the right temporal area of the Veteran's face that was assessed to be a skin lesion.  Furthermore, in his February 2010 notice of disagreement, the Veteran reported that the VA examiner failed to examine his entire body for lesions.  
In a September 2010 attachment to his VA Form 9, the Veteran noted that medical treatises indicate that cutaneous lesions are not always present and "wax and wane from time to time."  Thus, while no lesions were noted at the time of the VA examination, the Veteran reported he still had recurrences of lichen planus symptoms.  The Board finds that a new examination is warranted with regard to the Veteran's claim of service connection for lichen planus in light of the Veteran's contentions and medical evidence not considered in the previous examination.  

C.  An Acquired Psychiatric Disorder, to include PTSD, Anxiety, and Depression

Finally, the Veteran contends that he currently suffers from PTSD or other acquired psychiatric disorders as a result of events surrounding his military service.  Specifically, he alleges that separation from his spouse and family, to include missing the birth of his first child, due to temporary duty assignments resulted in such disorder. Private treatment records from InHealth Associates dated January 2009 noted that the Veteran reported killing 27 men while in service.  

Private treatment records reflect that, in August 2004, he was diagnosed with major depressive disorder with panic and anxiety symptoms.  The Veteran reported in an April 2008 statement that he had gone to the emergency room three times in a year due to panic symptoms.  These emergency room visits are documented in records from St. Clare's Hospital and Newton Memorial Hospital.  

The Veteran has not provided any details surrounding his report in January 2009 that he killed 27 men during service.  As such, while on remand, he should be requested to provide details of such alleged stressor.   

Additionally, in light of the current diagnoses of various acquired psychiatric disorders as well as the Veteran's statements indicating that such disorder began as a result of separation from his spouse and family, to include missing the birth of his first child, due to temporary duty assignments, the Board finds that the Veteran should be afforded a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

The Veteran has alleged that, in the alternative, his acquired psychiatric disorder is secondary to his physical disabilities for which he seeks service connection, including carpal tunnel syndrome.  Based on this theory of secondary service connection, the Board finds that the Veteran's claim of service connection for an acquired psychiatric disorder as secondary to his physical disabilities is inextricably intertwined with the remanded claims for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180  (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his carpal tunnel syndrome, lichen planus, and an acquired psychiatric disorder, to specifically include any EMG study done as per Dr. Li's May 2011 recommendation.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be requested to provide specific details, to include names, dates, and locations, surrounding his report that he killed 27 men during his military service. 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his carpal tunnel syndrome.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should confirm the diagnosis of carpal tunnel syndrome.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current carpal tunnel syndrome is related to his military service, to specifically include his work as an administrative clerk.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his skin disorder, to include lichen planus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all current skin disorders, to include lichen planus.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder is related to his military service, to include his in-service complaints and treatment for skin problems, include lichen planus.

In offering any opinion, the examiner must consider the full record, to include the May 2009 report of skin lesions as well as the Veteran's lay statements regarding onset and continuity of symptomatology, to include his contention that his skin lesion symptoms "wax and wane" over time.  The examiner's opinion must include a detailed rationale for all conclusions reached.  

5.  After all outstanding records have been associated with the claims file and conducting any necessary stressor development/verification, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor (the examiner should consult the claims file to in order to determine whether the Veteran's aforementioned stressor has been verified).

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his allegation that separation from his spouse and family, to include missing the birth of his first child, due to temporary duty assignments resulted in such disorder.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, these claims should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of these claims.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


